Title: From George Washington to Samuel Powel, 27 December 1785
From: Washington, George
To: Powel, Samuel



Dear Sir,
Mount Vernon Decr 27th 1785.

In looking over the list of premiums proposed by the Agricultural Society of Philadelphia I perceive that those which are offered for the 2d 3d & 4th articles were to have been produced (according to the requisitions) by the 20th instt. Each of these

being interesting to a farmer you would oblige me much by giving me the result of the communications, on these heads to the Society if any discoveries worth notice have been handed to it.
Mrs Washington joins me in presenting the Compliments of the Season to Mrs Powell & yourself, and in best wishes that you may see many returns of it—With great esteem—I am Dr Sir yr Most Obedt Servt

Go: Washington

